DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Restriction/ Election

Claims 15-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made with traverse to the invention of Group I in the reply filed on 08/31/2022. Applicants assert on page 2, 1st paragraph, of their communication dated 08/31/2022 that Dlugolecki fails to teach or suggest high frequency modes of operation, dynamic conditions, and details of the device, as required by the present invention. Applicants' arguments are not persuasive, because the frequency range taught by Dlugolecki overlaps the claimed range. Further, the claim does not require dynamic conditions. Since the term “variable frequency” can be interpreted to mean that the frequency is static, but capable of being varied, thus teaching that the claim does not require dynamic conditions. All other details are taught by the combination of references cited in the 35 USC 103 rejection below. Further, many of Applicant’s arguments with respect to the rejection of claims under 35 USC 103 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Since the common technical features of claims 1 and 15 do not define a contribution which each of the inventions, considered as a whole, makes over Dlugolecki in combination with Field, Stewart, and Sparrow, as shown in the 103 rejection below, the common technical features are not shared special technical features. 

Therefore, the restriction requirement is made FINAL.

Claim Objections 

Claim 11 is objected to because of the following informalities: Appropriate correction is required. “if the intensity of the pulses increased” should be amended to -- if the intensity of the pulses is increased  --.  

Claim Rejections - 35   § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, had possession of the claimed invention.  

Regarding claims 1, 3, and 4, while there is written description support for solid-state electronic switches, there appears to be insufficient written description support for the full scope of the term “solid-state electronic elements,” which includes elements other than switches.

Claims 2-14 are rejected, because they depend from one of the rejected claims .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, line 1, the meaning of the term “asymmetric inversion of polarity” in the preamble is unclear, because it is unclear if it means that the frequency, width (time) and intensity of the pulses during the cleaning operation is different from the frequency, width (time) and intensity of the pulses during the normal operation, or it has a different meaning. 

Further, line 7, the meaning of the term “bipolar switch” is unclear, because it is unclear how it is different from any other switch, and there is no guidance in the disclosure, the prior art, and the dictionaries about its meaning. 

Further, line 8, it is unclear from the claim language if the “pulses” recited in line 8 are used in the electromembrane cell or not.

Further, lines 17-18, with respect to the limitation "passing a direct current through the bipolar switch in different directions, toward the electrodes,” it is unclear what the different directions are.

Further, last paragraph, the term “short” in “short pulse widths” is a relative term which renders the claim indefinite. The term “short” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Further, last paragraph, it is unclear if with respect to the limitation "cleaning the membranes once said threshold value has been reached by application of inverse polarity asymmetric pulses with variable frequency and short pulse widths or application of pause pulses,” it is unclear if (a) application of pause pulses is alternate to short pulse widths, or (b) application of pause pulses is alternate to inverse polarity asymmetric pulses with variable frequency and short pulse widths. Further, it is unclear if the term “frequency” recited in the last paragraph is same as or different from the term “frequency of application of reverse polarity” recited in line 11. Further, it is unclear over which time period is the frequency variable. Further, it is unclear if the term “variable frequency” means that (a) the frequency is necessarily varied, or (b) the frequency is capable of being varied.

Regarding claim 4, it is unclear if the “application of paused pulses” recited in claim 4 is same as or in addition to the “application of paused pulses” recited in claim 1, last paragraph. If they are the same, then since the step “application of paused pulses” has been already introduced in claim 1, last paragraph, subsequent mention of step “application of paused pulses” must be preceded by a definite article, such as “the" to avoid ambiguity that the element recited a second time is same or different. 

Regarding claim 5, line 2, with respect to the limitation "the pulses are applied with greater frequency," it is unclear the frequency is greater than what frequency. It is unclear if the applicants intended to write “the pulses are applied with increasing frequency” instead of “the pulses are applied with greater frequency.” 

Regarding claim 6, with respect to the limitation "the threshold value of the frequency is based on a work cycle of the process reaching 80.0 to 99.9%," it is unclear what is meant by the term “work cycle,” and it is also unclear “80.0 to 99.9%” refer to percentages of what.

Regarding claim 10, with respect to the limitation "wherein the inverted polarity is maintained in order to continue with normal operation," it is unclear for how long is the inverted polarity maintained.

Further, since inversion of polarity is a “normal” part of a reversible electrodialysis (EDR) process, it is unclear how the limitation of claim 3 “applying inverse polarity asymmetric pulses with intensities greater than those of operation under normal conditions” is applicable to a reversible electrodialysis (EDR) process.

Further, with respect to the limitation "continuing with pulsing,” it is unclear which “pulsing” is referred to here – pulsing during normal operation or pulsing during inverted polarity for cleaning the membranes.

Regarding claim 11, it is unclear if the claim refers to normal operation mode or inverted polarity mode.

Regarding claim 13, it is unclear if the term “frequencies” recited in claim 13 is same as or different from the term “frequency of application of reverse polarity” recited in claim 1, line 11.

Claims 2-14 are rejected, because they depend from the rejected claim 1.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over international patent application publication no. WO 2010/143,945 (hereinafter called Dlugolecki), in view of international patent application publication no. WO 2007/095,072 (hereinafter called Field), and international patent application publication no. WO 2012/019,016 (hereinafter called Stewart), US pre-grant patent publication no. US 2015/0096891 (hereinafter called Sparrow), and US pre-grant patent publication no. US  2016/0228820 (hereinafter called Hayes). 

Regarding claims 1 and 2, Dlugolecki discloses a method for asymmetric inversion of polarity for mitigating fouling and scaling on surfaces of membranes and interrupting a concentration polarization in electromembrane processes (Dlugolecki discloses in the paragraph spanning pages 3 and 4 that in an embodiment an inverse electrical pulse is applied with a very high current that is higher than the limiting current density, thus teaching asymmetric inversion of polarity), the method comprising: providing an electromembrane cell that comprises a pair of electrodes suitable for inversion of the polarity, one electrode acts as an anode 34 and the other as a cathode 35, and a set of membranes 38, 40, 42, and 44 (see Fig. 5). Dlugolecki further discloses RED and ED processes (see page 9, lines 32-33), thus teaching generating an electrochemical potential in the electrodes in order to induce the movement of ions toward different compartments of the cell. Dlugolecki further discloses application of inverse polarity asymmetric pulses with variable frequency and short pulse widths having intensities greater than those of operation under normal conditions (see the paragraph spanning pages 3 and 4). 

While Dlugolecki discloses inversion of polarity, Dlugolecki does not disclose providing a bipolar switch that comprises at least four solid-state electronic elements with an H-bridge configuration for adjusting an intensity of pulses, wherein under normal operating conditions some elements are closed, and other elements are open for giving direction to a current, and passing a direct current through the bipolar switch in different directions, toward the electrodes, in which redox reactions take place. Dlugolecki also does not disclose providing a device that varies a frequency of application of reverse polarity and pulse width, according to system requirements when the electromembrane process is running. Dlugolecki also does not disclose providing two power sources different from each other for adjustment of the intensity of the pulses, to deliver energy to the electromembrane cell, wherein one of the sources promotes the electromembrane process under normal conditions and the other source promotes the application of reverse polarity pulses in the electromembrane cell. 

Field is directed to an electromembrane apparatus and process (see Abstract). Field teaches that in an electromembrane apparatus, a control circuit 64 includes an H-bridge that is capable of selectively reversing the polarity of a voltage (see the paragraph spanning pages 31 and 32). An H-bridge by definition of has a bipolar switch that comprises at least four solid-state electronic elements for adjusting an intensity of pulses, wherein under normal operating conditions some elements are closed, and other elements are open for giving direction to a current.

Field further teaches that a power supply used for supplying power to an electromembrane apparatus is capable of pulse-width modulation (PWM) to control pulse width and also for reversing polarity according to system needs (see page 11, 3rd paragraph). Field72 further teaches that frequent reversals of polarity can provide a self-cleaning function to the electrodes, which can reduce scaling or build-up of deposits on the electrode surfaces and can extend the life of the electrodes (see the paragraph spanning pages 31 and 32).

Stewart is also directed to an electromembrane apparatus and process (see Abstract). Stewart teaches using in an electromembrane apparatus a first power supply for providing a first current density to the electrodes, and a second power supply for providing a second current density to the electrodes, the second power supply having an opposite polarity to the first power supply (see page 7, paragraph 1).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Dlugolecki by providing a bipolar switch that comprises an H-bridge configuration as taught by Field (see the paragraph spanning pages 31 and 32), and providing two power sources different from each other  as taught by Stewart; and also providing a device that varies a frequency of application of reverse polarity and pulse width as taught by Field (see page 11, 3rd paragraph). The person with ordinary skill in the art would have been motivated to make this modification, because Field teaches that a bipolar switch that comprises an H-bridge is suitable for reversing polarity and Stewart teaches that providing two power sources different from each other is suitable for reversing polarity as required by the process of Dlugolecki.

Dlugolecki in view of Field and Stewart does not explicitly teach providing a microcontroller or a pulse generator for instructing the switch to change polarity; continuously measuring a voltage drop and/or electrical resistance in the electromembrane cell; defining a threshold value for the voltage drop and/or for the electrical resistance of the electromembrane cell; and cleaning the membranes once said threshold value has been reached.

Sparrow is also directed to an electromembrane apparatus and process (see Abstract), and teaches EDR stack 2 for desalinating a primary industrial water (PIW) (see Fig. 1 and paragraph 0085). Sparrow further teaches that EDR systems can develop scale on the membrane surface over time. Membrane scale be can reduced by periodically reversing the polarity of EDR stack 2 (see paragraph 0089). Sparrow further teaches that scale build up on ion exchange membranes is indicated by an increase in resistance in electric current, and once the resistance has reached a threshold level indicative of scaling, the stack polarity is switched to operate in reverse mode (see paragraph 0098), thus implicitly teaching a controller for continuously measuring a voltage drop and/or electrical resistance in the electromembrane cell and for instructing the switch to change polarity and clean the membranes once said threshold value has been reached.

Hayes is directed to cleaning the electrodes of an electrodialysis unit by applying a pulsed polarity reversal to the electrodes (see Abstract). Hayes teaches that pulsed polarity reversal may be easily automated and programmed as a response to one of several operational parameters in the electrodialysis process (see paragraph 0077).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Dlugolecki in view of Field and Stewart  by defining a threshold value for the electrical resistance of the electromembrane cell; providing a controller for continuously measuring the electrical resistance in the electromembrane cell; and instructing the switch to change polarity and thus clean the membranes once said threshold value has been reached as taught by Sparrow. The person with ordinary skill in the art would have been motivated to make this modification, because Sparrow teaches that scale build up on ion exchange membranes is indicated by an increase in resistance in electric current, and once the resistance has reached a threshold level indicative of scaling, the stack polarity is switched to operate in reverse mode (see paragraph 0098), and Hayes teaches that pulsed polarity reversal may be easily automated and programmed as a response to one of several operational parameters in the electrodialysis process (see paragraph 0077).

Regarding claim 3, as mentioned above, Dlugolecki discloses that the cleaning of the membranes comprises applying inverse polarity asymmetric pulses with intensities greater than the limiting current density (see the paragraph spanning pages 3 and 4), thus teaching applying inverse polarity asymmetric pulses with intensities greater than those of operation under normal conditions. Dlugolecki further discloses applying pulses having a frequency of 10-5 to 10-2 Hz (thus overlapping the claimed range of 10-2 to 103 Hz) with a pulse width that varies between 10-2 to 102 seconds (thus overlapping the claimed range of 10-5 to 100 seconds). It has been held by the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)).
	
The limitation “inverting the solid-state elements, wherein the elements that are closed are opened and those that are open are closed, inverting the polarity in the electrodes, wherein the electrode that was acting as anode acts as cathode and the electrode that was acting as cathode acts as anode” represents the normal operation of a switch comprising an H-bridge for reversal of polarity. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method by operating the switch comprising an H-bridge such that the elements that are closed are opened and those that are open are closed, inverting the polarity in the electrodes, wherein the electrode that was acting as anode acts as cathode and the electrode that was acting as cathode acts as anode. The person with ordinary skill in the art would have been motivated to make this modification, because one of ordinary skill in the art would have recognized that the advantage of the modification would be reversal of polarity.
 
Regarding claim 8, Dlugolecki further discloses that application of an inverse electrical pulse value resulted in a significant voltage drop indicating that the membrane surface salt concentration reached zero (see the paragraph spanning pages 10 and 11). It is evident that membrane surface salt concentration being zero would necessarily result in increase of a limit current density in comparison to a limit current density achieved by a conventional system, thus intensifying the electromembrane process.
  
Regarding claim 9, Dlugolecki further discloses that the electromembrane process is: conventional electrodialysis (ED), or reverse electrodialysis (RED) (see page 9, lines 32-33).

Regarding claim 10, Dlugolecki further discloses that the electromembrane process is a reversible electrodialysis (EDR) process, wherein the inverted polarity is maintained in order to continue with normal operation, making a change in respective hydraulic flows for the EDR process, and continuing with pulsing (see page 3, lines 21-24). 

Regarding claim 11, since two power sources are used if the intensity of the pulses are to be increased, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method by using only one power source if the intensity of the pulse is not to be adjusted and two power sources if the intensity of the pulses is to be increased.

Regarding claim 12, Dlugolecki discloses that the electromembrane process is a reverse electrodialysis process (RED) wherein the electrochemical potential generated by the saline gradients generates electrical energy (see page 9, lines 32-33). Dlugolecki further discloses that in an electro-membrane process, like reverse electrodialysis, applying the inverse electrical pulse to the electrodes improves the cleaning of the membranes in the electro-membrane processes (see the paragraph spanning pages 3 and 4). Dlugolecki further discloses that application of an inverse electrical pulse value resulted in a significant voltage drop indicating that the membrane surface salt concentration reached zero (see the paragraph spanning pages 10 and 11). Therefore, it is evident that the method comprising applying the inverse electrical pulse to the electrodes is energetically more favorable compared to conventional methods used for the periodic self-cleaning of the membranes and for cleaning in place (CIP) protocol methods.  

Regarding claim 13, Dlugolecki discloses that the cleaning process is carried out at frequencies that vary between 10-5 and 10-1 (see page 4, lines 15-18), thus overlapping the claimed range of 10-2 to 103 Hz. It has been held by the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)).

Regarding claim 14, one of ordinary skill in the art would have recognized that determining the threshold value of electrical resistance to initiate membrane cleaning would be a trade-off between the costs incurred during the process of membrane cleaning and the costs due to higher energy costs and other cell performance issues if the membranes are not cleaned. Determining such a trade-off would require routine experimentation which could be done by one of ordinary skill in the art. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method by determining by routine experimentation the threshold value of the electrical resistance.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over international patent application publication no. WO 2010/143,945 (hereinafter called Dlugolecki), in view of international patent application publication no. WO 2007/095,072 (hereinafter called Field), and international patent application publication no. WO 2012/019,016 (hereinafter called Stewart), US pre-grant patent publication no. US 2015/0096891 (hereinafter called Sparrow), and US pre-grant patent publication no. US  2016/0228820 (hereinafter called Hayes, as shown for claim 1 above, and further in view of US patent no. US 3,029,196 (hereinafter called Matz).

Dlugolecki in view of Field, Stewart, Sparrow, and Hayes does not explicitly teach that the cleaning of the membranes comprises application of paused pulses, wherein all of the solid elements are open during an applied pause time, wherein said pause corresponds to pulses applied every 100 to 103 seconds with a pulse width that varies between 10-2 and 103 seconds.  

Matz is directed to a method for the prevention of the formation of scale on and within the membranes, on the separators and within the cells of electrodialysis apparatus (see column 2, lines 7-13). Matz teaches that formation of scale on and within the membranes can be prevented by disturbing the normal flow of the operational D.C. through the cells periodically at short intervals (see column 2, lines 14-20). Matz further teaches that in an embodiment this is achieved by simple interruption of the D.C. as shown in Fig. 2. In an example, Matz further teaches that said pause corresponds to pulses applied every 6 seconds (lies within the claimed range of 100 to 103 seconds) with a pulse width of 0.45 seconds (lies within the claimed range of 10-2 to 103 seconds) (see Example 3 in column 5, lines 39-45).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Dlugolecki in view of Field, Stewart, Sparrow, and Hayes by using paused pulses for cleaning of the membranes as taught by Matz, and determining by routine experimentation the frequency of such paused pulses and the pulse width around the values taught by Matz. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 
 
Allowable Subject Matter 

Claims 5-7 as recited at present are free of art. However, if the claims are amended to overcome the pending 35 USC 112 issues, further prior art search may be required.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SALIL JAIN/Examiner, Art Unit 1795